TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00312-CV



                 Catherine Sue Pyka and Theresa Catherine Pyka, Appellant

                                                  v.

                                Darlene Marie Georgen, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. C2014-0290B, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants stated in their notice of appeal that the order appealed from is the trial

court’s denial of a motion to reconsider. On June 7, 2016, this Court notified appellants that the

trial court’s ruling is not a final or otherwise appealable order. This Court’s jurisdiction is limited

to the review of final judgments and certain interlocutory orders signed by the trial court. See Tex.

Civ. Prac. & Rem. Code Ann. §§ 51.012, .014; see also Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). This Court cautioned appellants that a failure to inform us by June 17 of the basis

on which we might have jurisdiction over the case could result in dismissal of the case for want of

jurisdiction. To date no response has been received from appellants. Accordingly, the appeal is

dismissed for want of jurisdiction.
                                           __________________________________________

                                           David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: July 15, 2016




                                                2